--------------------------------------------------------------------------------

EXHIBIT 10.10
AMENDED & RESTATED
BIG LOTS 2006 BONUS PLAN
 
1.
NAME

 
 
1.01.
The Big Lots 2006 Bonus Plan (the “Plan”) was originally established by Big
Lots, Inc., effective as of January 29, 2006 (the “Effective Date”), subject to
approval by the Company’s shareholders no later than June 1, 2006. The Plan is
hereby amended and restated effective December 4, 2008 (the “Restatement
Effective Date”) for the purpose of complying IRC section 409A.

 
2.
PURPOSE

 
 
2.01.
The Plan is designed to: (a) assist the Company and its Affiliates in
attracting, retaining and motivating employees; (b) align Participants’
interests with those of the Company’s shareholders; and (c) qualify compensation
paid to Participants who are “Covered Associates” as “other performance-based
compensation” within the meaning of section 162(m) of the IRC or a successor
provision.

 
3.
DEFINITIONS

 
 
3.01.
“Acquired Corporation” has the meaning ascribed in Section 3.07.

 
 
3.02.
“Affiliate” means any person with whom the Company would be considered a single
employer under IRC section 414(b) or (c).

 


 
3.03.
“Base Salary” means as to a Performance Period a Participant’s actual gross
salary rate in effect on the Determination Date.  Such salary shall be
before:  (a) deductions for taxes and benefits; and (b) deferrals of salary
pursuant to Company-sponsored plans.

 
 
3.04.
“Beneficiary” means the person or persons entitled to receive the interest of a
Participant in the event of the Participant’s death.

 
 
3.05.
“Board” means the Board of Directors of the Company.

 
 
3.06.
“Bonus” means a payment subject to the provisions of this Plan.


 
1

--------------------------------------------------------------------------------

 
 
 
3.07.
“Change of Control” means any one or more of the following events: (a) the
acquisition by any person (as defined under IRC section 409A), or more than one
person acting as a group (as defined under IRC section 409A), of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
Company; (b) the acquisition by an person or group, within any 12 month period,
of stock of the Company possessing 30 percent or more of the total voting power
of all of the stock of the Company; (c) a majority of the Board then in office
is replaced within any period of 12 months or less by directors not nominated
and approved by a majority of the directors in office at the beginning of such
period (or their successors so nominated and approved); or d) the acquisition by
any person, or more than one person acting as a group, within any 12 month
period, of assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
This definition of Change of Control under this Section 3.07 shall be
interpreted in a manner that is consistent with the definition of “change in
control event” under IRC section 409A and the Treasury Regulations promulgated
thereunder. Provided, however, the other provisions of this Section 3.07
notwithstanding, the term “Change of Control” shall not mean any merger,
consolidation, reorganization, or other transaction in which the Company
exchanges or offers to exchange newly-issued or treasury Common Shares
representing 20 percent or more, but less than 50 percent, of the outstanding
equity securities of the Company entitled to vote for the election of directors,
for 51 percent or more of the outstanding equity securities entitled to vote for
the election of at least the majority of the directors of a corporation other
than the Company or an Affiliate (the “Acquired Corporation”), or for all or
substantially all of the assets of the Acquired Corporation.

 
 
3.08.
“Committee” means the Compensation Committee of the Board, which shall consist
of not less than three (3) members of the Board each of whom is a “non-employee
director” as defined in Securities and Exchange Commission Rule 16b-3(b)(3)(i),
or as such term may be defined in any successor regulation under Section 16 of
the Exchange Act.  In addition, each member of the Committee shall be an outside
director within the meaning of IRC section 162(m).

 
 
3.09.
“Common Shares” means the common shares of the Company, its successors and
assigns.

 
 
3.10.
“Company” means Big Lots Inc., an Ohio Corporation, its successors and assigns
and any corporation which shall acquire substantially all its assets.

 
 
3.11.
“Conditional Payment” means prepaying a Bonus before the date of current payment
in Section 6.02 and subjects the prepayment (or a portion thereof) to possible
return to the Company.

 
 
3.12.
“Covered Associate” means any Participant who is expected to be a “covered
employee” (in the Fiscal Year the Bonus is expected to be payable) as defined in
IRC section 162(m) and the regulations thereunder.

 
 
3.13.
“Deferred Bonus Account” means the bookkeeping account established under Section
6.04.

 
 
3.14.
“Determination Date” means as to a Performance Period:  (a) the first day of the
Performance Period; or (b) such other date set by the Committee provided such
date will not jeopardize the Plan’s Bonus as performance-based compensation
under IRC section 162(m).


 
2

--------------------------------------------------------------------------------

 
 
 
3.15.
“Eligible Position” means an employment position with the Company or an
Affiliate which provides the employee in the position the opportunity to
participate in the Plan.  The Committee (or its designee) determines Eligible
Positions.

 
 
3.16.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 
 
3.17.
“Fiscal Year” means the fiscal year of the Company (currently comprised of a
52/53 week fiscal year which ends on the Saturday nearest to January 31).

 
 
3.18.
“Fiscal Year Bonus” means any Bonus relating to a period of service coextensive
with one or more consecutive Fiscal Years, of which no amount is paid or payable
during the Fiscal Year(s) constituting the period of service.

 
 
3.19.
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor.

 
 
3.20.
“Participant” means a key employee of the Company or an Affiliate who has been
approved for participation in the Plan by the Committee (or its designee).

 
 
3.21.
“Performance Period” means the period (which, with respect to a Covered
Associate, may be no shorter than a fiscal quarter of the Company) established
by the Committee over which the Committee measures whether or not Bonuses have
been earned.  In most cases, the Performance Period will be a Fiscal Year.  In
the case of an inaugural Performance Period or a promotion, the Performance
Period may be less than a Fiscal Year.

 
 
3.22.
“Tax” means any net income, alternative or add-on minimum tax, gross income,
gross receipts, commercial activity, sales, use, consumer, transfer,
documentary, registration, ad valorem, value added, franchise, profits, license,
withholding, payroll, employment, unemployment insurance contribution, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty, unclaimed fund/abandoned property, or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any governmental authority responsible for the imposition of any such
tax

 
 
3.23.
“Termination” or any form thereof means a “separation from service” as defined
in Treasury Regulation §1.409A-1(h) by a Participant with the Company and all
its Affiliates.

 
 
3.24.
“Unforeseeable Financial Emergency” means a severe financial hardship to a
Participant within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting
from: (a) an illness or accident of the Participant or the Participant’s spouse,
Beneficiary, or dependent (as defined in IRC section 152, without reference to
IRC sections 152(b)(1), (b)(2) and (d)(1)(B)); (b) loss of the Participant’s
property due to casualty; or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.


 
3

--------------------------------------------------------------------------------

 
 
4.
ELIGIBILITY AND PARTICIPATION

 
 
4.01.
Approval.  Each key employee of the Company or an Affiliate who is approved for
participation in the Plan by the Committee (or under the authority conveyed by
the Committee) shall be a Participant as of the date
designated.  Notwithstanding the foregoing, any key employee of the Company or
an Affiliate who was participating in the Plan as of the Restatement Effective
Date shall remain a Participant as long as the key employee is in an Eligible
Position.

 
 
4.02.
Termination of Approval.  The Committee may withdraw its approval for
participation for a Participant at any time.  In the event of such withdrawal,
the key employee concerned shall cease to be an active Participant as of the
date selected by the Committee.  Nothing in this Section 4.02 shall permit
distribution of amounts credited to a Participant’s Deferred Bonus Account
before the time specified in Section 6.04.

 
 
4.03.
Transfers In, Out of and Between Eligible Positions.

 
 
(a)
A key employee may be approved for participation during a portion of a Fiscal
Year.

 
 
(i)
With respect to employees who are not Covered Associates, an employee newly
hired or transferred into an Eligible Position shall have his/her participation
prorated during the first Fiscal Year provided employment or transfer occurs at
least two months prior to the end of the Fiscal Year.

 
 
(ii)
An employee (other than a Covered Associate) transferred out of an Eligible
Position may receive a prorated Bonus at the discretion of the Committee
provided he/she served in the Eligible Position for at least two full months
during the Fiscal Year.

 
 
(iii)
With respect to Covered Associates approved for participation during a portion
of a Fiscal Year, see Section 5.03 as it would relate to Performance Periods
that are not equivalent to a Fiscal Year.

 
 
(b)
Participants (who are not Covered Associates) transferring between Eligible
Positions having different Bonus formulas will receive Bonuses prorated to
months served in each Eligible Position.  Generally, for Covered Associates
transferring between Eligible Positions, Section 5.03 shall apply to each
respective Performance Period applicable to the particular position unless an
employment agreement provides otherwise.


 
4

--------------------------------------------------------------------------------

 
 
4.04.
Termination of Employment.

 
 
(a)
The Participant shall forfeit all rights to a Bonus unless the Participant is
employed by the Company or an Affiliate on the day on which payments determined
under Section 6.02 are in fact made (or would have been made if a deferred
payment election under Section 6.04 had not been executed).  However, a
Participant shall not forfeit a Bonus for a Performance Period if the
Participant is employed by the Company or an Affiliate at the end of the
Performance Period and is involuntarily Terminated by the Company or an
Affiliate without cause or Terminates by reason of retirement, disability, or
death, after the end of the Performance Period, but before the Bonus payment
date.  Notwithstanding the foregoing, a Covered Associate who Terminates by
reason of retirement during a Performance Period shall be entitled to a pro rata
portion of any Bonus that the Covered Associate would have been eligible to
receive for the Performance Period in which his or her retirement occurs had his
or her retirement not occurred at all.

 
 
(b)
The Company shall have discretion to provide a pro-rated Bonus to a Participant
whose employment with the Company or an Affiliate Terminated by reason of
retirement, disability, or death during a Performance Period.

 
5.
DETERMINATION OF BONUSES

 
 
5.01.
In addition to the vesting requirements of Section 4.04, Bonuses will vest
solely on account of:  (1) the attainment of one or more pre-established
performance objectives and (2) in the case of Covered Associates, the
certification described in Section 5.07.

 
 
5.02.
With respect to Bonuses for Covered Associates, the material terms of the
performance measure(s) must be disclosed to, and subsequently approved by, the
shareholders before the Bonus payout is executed, unless the performance
measures conform individually, alternatively or in any combination of the
performance criteria and the application thereof in Appendix A.

 
 
5.03.
Prior to the completion of 25% of any Performance Period (which, by example, may
be a full Fiscal Year or some portion thereof) or, if earlier, 90 days after the
beginning of the applicable Performance Period or such earlier date as required
under IRC section 162(m), the Committee shall in its sole discretion, for each
such Performance Period determine and establish in writing a performance measure
or performance measures (in accordance with Section 5.02) applicable to the
Performance Period to any Covered Associate.  Within the same period of time,
the Committee (or its designee) for each such Performance Period shall determine
and establish in writing the performance measures applicable to the Performance
Period for Participants who are not Covered Associates.  Such pre-established
performance measures must state, in terms of an objective formula or standard,
the method for computing the amount of the Bonus payable to the Participant if
the objective(s) is (are) obtained.  A formula or standard is objective if a
third party having knowledge of the relevant performance results could calculate
the amount to be paid to the Participant.  The Committee may establish any
number of Performance Periods, objectives and Bonuses for any associate running
concurrently, in whole or in part, provided, that in so doing the Committee does
not jeopardize the Company’s deduction for such Bonuses under IRC section
162(m).


 
5

--------------------------------------------------------------------------------

 
 
 
5.04.
On or prior to the date specified in Section 5.03, the Committee, in its sole
discretion, shall either;: (a) assign each Participant a target Bonus
opportunity level expressed as a percentage of Base Salary or a whole dollar
amount (for Covered Associates, Base Salary must be fixed prior to the
establishment of performance objectives applicable to a particular Performance
Period); or (b) establish a payout table or formula for purposes of determining
the Bonus (if any) payable to each Participant.  The Committee may authorize a
designee to establish a payout table or formula for those Participants who are
not Covered Associates.

 
 
5.05.
Each payout table or formula:

 
 
(a)
shall be in writing;

 
 
(b)
shall be based on a comparison of actual performance to the performance
objectives;

 
 
(c)
may include a “floor” which is the level of achievement of the performance
objective in which payout begins;

 
 
(d)
shall include a ceiling (a/k/a “stretch”) which is the level of achievement for
the maximum Bonus payout percentage (subject to Section 5.09); and

 
 
(e)
shall provide for a formula for the actual Bonus attainment in relation to the
Participant’s target Bonus, depending on the extent to which actual performance
approached, reached or exceeded the performance criteria goal subject to Section
5.09.

 
 
5.06.
In lieu of Bonuses based on a percentage of Base Salary (Section 5.04), Bonuses
may be based on a percentage or share of a Bonus pool.  The Committee (or its
designee) shall determine (by the date specified in Section 5.03) the total
dollar amount available for Bonuses (or a formula to calculate the total dollar
amount available) known as a Bonus pool.  The Committee, in its sole discretion,
may establish two or more separate Bonus pools and assign the Participants to a
particular Bonus pool.  The Committee (or its designee in the case of
Participants who are not Covered Associates) shall establish in writing a
performance payout table or formula detailing the Bonus pool and the payout (or
payout formula) based upon the relative level of attainment of performance
goals.  Each payout table or formula shall (a) be based on a comparison of
actual performance to the performance goals, (b) provide the amount of a
Participant’s Bonus or total pool dollars available (or a formula to calculate
pool dollars available), if the performance goals for the Performance Period are
achieved, and (c) provide for an actual Bonus (which may be based on a formula
to calculate the percentage of the pool to be distributed to a particular
Participant) based on the extent to which the performance goals were
achieved.  The payout table or formula may include a “floor” which is the level
of achievement of the performance goals in which payout begins.  In the case of
Bonuses which are stated in terms of a percentage of a Bonus pool, the sum of
the individual percentages for all Participants in the pool cannot exceed 100
percent.  In no case shall a reduction in a Bonus of one Participant result in
an increase in another Participant’s Bonus.


 
6

--------------------------------------------------------------------------------

 
 
 
5.07.
After the end of each Performance Period or such earlier date if the performance
objective(s) are achieved, the Committee shall certify in writing, prior to the
unconditional payment of any Bonus, which performance objective(s) for the
Performance Period were satisfied and to what extent they were satisfied.  The
Committee (or its designee) shall determine the actual Bonus for each
Participant based on the payout table/formula established in Section 5.05 or
5.06, as the case may be.

 
 
5.08.
The Committee, in its discretion, may cancel or decrease a Bonus calculated
under this Plan, but with respect to Covered Associates, may not under any
circumstances increase such Bonus calculated under this Plan.

 
 
5.09.
Any other provision of the Plan notwithstanding, the maximum aggregate Bonus
payable to a Participant for a particular Fiscal Year may not exceed $3,000,000.

 
6.
PAYMENT OF INCENTIVE BONUSES

 
 
6.01.
In General.  Once a Bonus has vested and the amount thereof is determined,
payment of the Bonus (or the portion thereof not deferred under Section 6.04)
shall be made pursuant to Section 6.02 or, if properly and timely elected,
pursuant to Section 6.04, shall be deferred in accordance with Section 6.04.

 
 
6.02.
Current Payment.  A Participant’s Bonus for a Performance Period, which is not
deferred in accordance with the provisions of Section 6.04 hereof, and a
Participant’s Bonus, whether or not he/she elected deferred-payment thereof, for
the Fiscal Year in which his/her employment Terminates, if any, as determined in
accordance with Section 4.04, shall be paid in immediately available funds to
the Participant, or his/her Beneficiary in the event of his/her death, no later
than the later of (a) the 15th day of the third month following the
Participant’s first taxable year in which such Bonus is no longer subject to a
substantial risk of forfeiture (within the meaning of IRC section 409A) or (b)
the 15th day of the third month following the end of the first taxable year of
the service recipient (within the meaning of IRC section 409A) in which such
Bonus is no longer subject to a substantial risk of forfeiture.


 
7

--------------------------------------------------------------------------------

 
 
 
6.03.
Conditional Payment.  The Committee may authorize a Payment of a Participant’s
Bonus, based upon the Committee’s good faith determination.  The Conditional
Payment, at the discretion of the Committee may be discounted to reasonably
reflect the time value of money for the prepayment.  The amount of the
Conditional Payment that will be returned to the Company is equal to the
Conditional Payment less the Bonus payment that has vested, if any.  For
example, if the floor (see Section 5.05) was not attained for the performance
goal or target for the Performance Period, all of the Conditional Payment made
for that Performance Period to the Participant must be returned to the
Company.  Return of all or a portion of the Conditional Payment shall be made
reasonably soon after it is determined the extent to which the performance goal
or target was not achieved.  Conditional payments shall not be made in
connection with bonuses that otherwise would be subject to IRC section 409A if
paid in the ordinary course.

 
 
6.04
Deferred Payment.



 
(a)
Highly Compensated Employees.  If a Participant in this Plan is a highly
compensated employee who participates in the Big Lots, Inc. Amended and Restated
Supplemental Savings Plan (the “Top Hat Plan”), as it may be amended and
restated from time to time, elections to defer Bonus, elections as to the form
of distribution of the deferred amount, establishment of a deferred account,
distributions from the deferred accounts, and all other terms governing the
deferred payment of a Bonus shall be governed by the terms of the Top Hat
Plan.  Any election to defer the Bonus of a Participant who participates in the
Top Hat Plan will result in an account administered under the Top Hat Plan.

 
 
(b)
Other Employees.  The terms governing the deferral of a Bonus for Participants
who do not participate in the Top Hat Plan are set forth below.

 
 
(i)
Elections.



(1)           Performance Periods.  Except as provided in Section 6.04(b)(i)(2),
a Participant may irrevocably elect in writing to have all or a part of a Bonus
(but not less than $5,000) deferred on or before December 31 of the calendar
year preceding the calendar year in which the Performance Period begins.  At the
same time, the Participant also shall elect the form of distribution from the
Deferred Bonus Account from among the choices set forth in Section 6.04(b)(v) of
the Plan.


(2)           Fiscal Year Bonus.  Notwithstanding the foregoing, a Participant
may irrevocably elect in writing to have all or a part of a Fiscal Year Bonus
(but not less than $5,000) deferred before the first day of the applicable
Fiscal Year.  At the same time, the Participant shall also elect the form of
distribution from the Deferred Bonus Account from among the choices set forth in
Section 6.04(b)(v) of the Plan.


 
8

--------------------------------------------------------------------------------

 
 
Such deferred payment shall be credited to a bookkeeping reserve account which
shall be established for the Participant and set up on the books of the Company
or an Affiliate and known as his/her “Deferred Bonus Account”.


 
(ii)
Credits to Deferred Bonus Account.  When a Participant has elected to have a
part or all of his/her Bonus credited to a Deferred Bonus Account, the unpaid
balance in such account shall be credited with a simple annual interest
equivalent, as follows:  As of the May 1 next following the Fiscal Year for
which the deferred Bonus was paid, such Bonus shall become part of the unpaid
balance of such Deferred Bonus Account.  Such Deferred Bonus Account shall be
credited on April 30 of each year with an amount equal to interest on the unpaid
balance of such account from time to time outstanding during the year ending on
such April 30 at the rate determined by adding together the Three--month
Treasury Bill rate on the last banking day prior to the beginning of such year
and the Three--month Treasury Bill rate in effect on the last banking days of
each of the calendar months of April through March of such year and dividing
such total by 12.  In the event that the Deferred Bonus Account shall be
terminated for any reason prior to April 30 of any year, such account shall upon
such termination date be credited with an amount equal to interest at the
average Three-month Treasury Bill rate determined as aforesaid on the unpaid
balance from time to time outstanding during that portion of such year prior to
the date of termination.



 
(iii)
Alternate Deferral Plans.  The Committee, at its discretion, may provide
alternate deferral arrangements of which Bonuses under this Plan may be
included; provided that such deferral arrangements conform with the requirements
imposed by IRC section 409A.



 
(iv)
Trust Deposits.  The Committee, at its discretion, may establish an irrevocable
trust in which the assets of the trust are subject to the general creditors of
the Company and/or the Affiliate as the case may be.  Such trust may upon the
occurrence of certain events, as determined by the Committee, receive assets
equal to the value of all Participants’ Deferred Bonus Accounts on the date of
the event.


 
9

--------------------------------------------------------------------------------

 
 
 
(v)
Distribution upon Termination of Employment.  Upon Termination of a
Participant’s employment for any reason, the Participant, or his/her Beneficiary
in the event of his/her death, shall be entitled to payment of the entire
Deferred Bonus Account in one lump-sum payment payable on the date of the first
regular payroll after the thirtieth day following the date of Termination of
employment, or in ten (10) substantially equal annual installment payments
payable as set forth below, as elected by the Participant at the time the
Participant elects to defer all or part of his or her Bonus pursuant to Section
6.04(b).  Installment payments shall be payable beginning on the thirtieth day
following the date of Termination and, thereafter, on the first regular payroll
date of each succeeding Fiscal Year following the year during which the first
anniversary of the date of Termination of employment occurs.



 
(vi)
Six-Month Distribution Delay.  Notwithstanding any other provision of the Plan,
if the Participant is a “specified employee” (within the meaning of IRC section
409A and the Treasury Regulations promulgated thereunder and as determined under
the Company’s policy for determining specified employees) on the date of the
Participant’s Termination, and the Participant is entitled to a distribution
under the Plan that is required to be delayed pursuant to IRC section
409A(a)(2), then such distribution shall not be paid or provided (or begin to be
paid or provided) until the first business day of the seventh month following
the Participant’s date of Termination (or, if earlier, the Participant’s death).



 
(vii)
Distribution in Event of Financial Emergency.  If requested by a Participant
while in the employ of the Company or an Affiliate and if the Committee (or in
the case of Participants who are not Covered Associates, its designee)
determines that an Unforeseeable Financial Emergency has occurred with respect
to a Participant, all or a portion of the Deferred Bonus Account of the
Participant may be distributed at the sole discretion of the Committee (or its
designee, as applicable) in an amount no greater than the amount reasonably
necessary to satisfy the emergency need (including amounts necessary to pay any
Federal, state or local income taxes reasonably anticipated to result from such
distribution).  The Participant must supply written evidence of the
Unforeseeable Financial Emergency and must declare, under penalty of perjury,
that the Participant has no other resources available to meet the emergency,
including the resources of the Participant’s spouse and minor children that are
reasonably available to the Participant.  The Participant must also declare that
the need cannot be met by reimbursement or compensation by insurance or
otherwise, or by reasonable liquidation of the Participant’s assets (or the
assets of the spouse or minor children of the Participant) to the extent such
liquidation will not itself cause severe financial hardship.  Any such
distribution shall be paid within 7 days of the determination by the Committee
that an Unforeseeable Financial Emergency exists.


 
10

--------------------------------------------------------------------------------

 
 
 
(viii)
Cash Outs.  Notwithstanding the provisions in Sections 6.04(b)(v) and (vii),
once distributions of the Deferred Bonus Account begin, if the amount remaining
in a Participant’s Deferred Bonus Account at any time is less than $5,000, the
Committee shall pay the balance in the Participant’s Deferred Bonus Account in a
lump sum. within thirty (30) days; provided, however, that the payment results
in the termination and liquidation of the Participant’s interest under the Plan
and all other plans or arrangements that, along with the Plan, would be treated
as a single nonqualified deferred compensation plan under IRC section 409A.



 
(ix)
Beneficiary Designation.



 
(1)
A Participant may designate a Beneficiary who is to receive, upon his/her death,
the distributions that otherwise would have been paid to him/her.  All
designations shall be in writing and shall be effective only if and when
delivered to the Secretary of the Company during the lifetime of the
Participant.  If a Participant designates a Beneficiary without providing in the
designation that the Beneficiary must be living at the time of each
distribution, the designation shall vest in the Beneficiary all of the
distribution whether payable before or after the Beneficiary’s death, and any
distributions remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate.



 
(2)
A Participant may from time to time during his lifetime change his Beneficiary
by a written instrument delivered to the Secretary of the Company.  In the event
a Participant shall not designate a Beneficiary as aforesaid, or if for any
reasons such designation shall be ineffective, in whole or in part, the
distribution that otherwise would have been paid to such Participant shall be
paid to his estate and in such event the term “Beneficiary” shall include his
estate.



 
(x)
Corporate Changes.



 
(1)
Dissolution or Liquidation of Company.  The Company shall cause the dollar
balance of a Deferred Bonus Account (adjusted to the end of the month
immediately preceding the date of dissolution or liquidation) to be paid out in
cash in a lump sum to the Participants, or their Beneficiaries as the case may
be, 60 days following the date of a corporate dissolution of the Company taxed
under IRC section 331 in accordance with Treasury Regulation
§1.409A-3(j)(4)(ix)(A); provided that the amounts in the Deferred Bonus Accounts
are included in the Participants’ gross incomes in accordance with Treasury
Regulation §1.409A-3(j)(4)(ix)(A).


 
11

--------------------------------------------------------------------------------

 
 
 
(2)
Change of Control of Company.  In the event of a Change of Control of the
Company, the Company may, within thirty days preceding or twelve months
following the Change of Control event, irrevocably elect to terminate the Plan
and to distribute all Deferred Bonus Accounts under the Plan in accordance with
Treasury Regulation §1.409A-3(j)(4)(ix)(B); provided that all agreements,
methods, programs and other arrangements sponsored by the Company and all
Affiliates immediately after the time of a Change of Control with respect to
which deferrals of compensation are treated as having been deferred under a
single plan under Treasury Regulation §1.409A-1(c)(2) are terminated and
distributed with respect to each Participant that experienced the Change of
Control, so that under the terms of the termination and distribution, all such
Participants are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve months of the date the Company
irrevocably takes all necessary action to terminate and distribute amounts under
such arrangements.



7.
RIGHTS OF PARTICIPANTS

 
 
7.01.
No Participant or Beneficiary shall have any interest in any fund or in any
specific asset or assets of the Company or an Affiliate by reason of any account
under the Plan.  It is intended that the Company has merely a contractual
obligation to make payments when due hereunder and it is not intended that the
Company hold any funds in reserve or trust to secure payments hereunder.  No
Participant may assign, pledge, or encumber his/her interest under the Plan, or
any part thereof, except that a Participant may designate a Beneficiary as
provided herein.

 
 
7.02.
Nothing contained in this Plan shall be construed to give any associate or
Participant any right to receive any Bonus other than in the sole discretion of
the Committee or any rights whatsoever with respect to the Common Shares of the
Company.

 
8.
NO EMPLOYEE RIGHTS

 
 
8.01.
Nothing in the Plan or participation in the Plan shall confer upon any
Participant the right to be employed by the Company or an Affiliate or to
continue in the employ of the Company or an Affiliate, nor shall anything in the
Plan, or participation in the Plan amend, alter or otherwise affect any rights
or terms of employment or other benefits arising from that employment.


 
12

--------------------------------------------------------------------------------

 
 
9.
ADMINISTRATION

 
 
9.01.
Administration.  The Committee shall have complete authority to administer the
Plan, interpret the terms of the Plan, determine eligibility of associates to
participate in the Plan, and make all other determinations and take all other
actions in accordance with the terms of the Plan and any trust agreement
established under Section 6.04(b)(iv).  Any determination or decision by the
Committee shall be conclusive and binding on all persons who at any time have or
claim to have any interest whatever under this Plan.

 
 
9.02.
Liability of Committee, Indemnification.  To the extent permitted by law, the
Committee shall not be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to his or her own bad faith or willful misconduct.

 
 
9.03.
Expenses.  The costs of the establishment, the adoption, and the administration
of the Plan, including but not limited to legal and accounting fees, shall be
borne by the Company.  The expenses of establishing and administering any trust
under Section 6.04(b)(iv) shall be borne by the trust; provided, however, that
the Company shall bear, and shall not be reimbursed by, the trust for any tax
liability of the Company associated with the investment of assets by the trust.

 
 
9.04.
Choice of Law.  The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Ohio, unless superseded by federal law,
which shall govern correspondingly.

 
10.
AMENDMENT OR TERMINATION

 
 
10.01.
The Committee may modify or amend, in whole or in part, any or all of the
provisions of the Plan, except as to those terms or provisions that are required
by IRC section 162(m) to be approved by the shareholders, or suspend or
terminate the Plan entirely; provided, however, that no such modifications,
amendment, suspension or termination may, without the consent of the
Participant, or his Beneficiary in the case of his/her death, reduce the right
of a Participant, or his/her Beneficiary, as the case may be, to any payment due
under the Plan.  For the avoidance of doubt, the Committee may amend the Plan as
necessary to conform the Plan to the requirements of IRC section
409A.  Distributions of Deferred Bonus Accounts on termination of the Plan shall
occur only under the circumstances specified in Section 6.04(b)(x) above.



 
13

--------------------------------------------------------------------------------

 
 
11.
TAX WITHHOLDING

 
 
11.01.
The Company or the employing Affiliate shall have the right to deduct from all
cash payments any federal, state, or local taxes or other withholding amounts
required by law or valid court order to be withheld with respect to such cash
payments.  Amounts deferred will be taken into account for purposes of any tax
or withholding obligation under the Federal Insurance Contribution Act and
Federal Unemployment Tax Act, not in the year distributed, but at the later of
the year the services are performed or the year in which the rights to the
amounts are no longer subject to a substantial risk of forfeiture, as required
by IRC sections 3121(v) and 3306(r) and the regulations thereunder.  Amounts
required to be withheld pursuant to IRC sections 3121(v) and 3306(r) shall be
withheld out of other current wages paid to the Participant by the Company or
the employing Affiliate, or, if such current wages are insufficient, the
Participant shall remit to the Company an amount equal to the applicable tax
withholding.  The determination of the Company or the employing Affiliate
regarding applicable income and employment tax withholding requirements shall be
final and binding on the Participant.

 
12.
CLAIMS PROCEDURE



 
12.01.
Any Participant (the “claimant”) who believes that he or she is entitled to a
benefit under the Plan or that wishes to resolve a dispute or disagreement which
arises under, or in any way relates to, the interpretation or construction of
the Plan may file a claim with the Committee.



 
12.02.
If the claim is wholly or partially denied, the Committee will within ninety
(90) days of the receipt of such claim provide the claimant with written notice
of the denial setting forth in a manner calculated to be understood by the
claimant:



 
(a)
The specific reason or reasons for which the claim was denied;



 
(b)
Specific reference to pertinent Plan provisions, rules, procedures or protocols
upon which the Committee relied to deny the claim;

 
 
(c)
A description of any additional material or information that the claimant may
file to perfect the claim and an explanation of why this material or information
is necessary; and

 
 
(d)
An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under §502(a) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), following an adverse determination upon review.

 
If special circumstances require the extension of the ninety (90) day period
described above, the claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
Committee expects to reach a decision.  Any extension for deciding a claim will
not be for more than an additional ninety (90) day period.

 
14

--------------------------------------------------------------------------------

 
 
 
12.03.
Review Procedure.  If a claim has been wholly or partially denied, the affected
claimant, or such claimant’s authorized representative, may:



 
(a)
Request that the Committee reconsider its initial denial by filing a written
appeal within sixty (60) days after receiving written notice that all or part of
the initial claim was denied;



 
(b)
Review pertinent documents and other material upon which the Committee relied
when denying the initial claim; and



 
(c)
Submit a written description of the reasons for which the claimant disagrees
with the Committee’s initial adverse decision.



An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Committee.  The Committee is solely responsible for reviewing all benefit claims
and appeals and taking all appropriate steps to implement its decision.


The Committee’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal.  The Committee will consider all
information submitted by the claimant, regardless of whether the information was
part of the original claim.  The decision will also include a statement of the
claimant’s right to bring an action under ERISA §502(a).


The Committee’s decision on review will be made not later than sixty (60) days
after his or her receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered as soon as possible, but not later than one-hundred-twenty (120) days
after receipt of the request for review.  This notice to the claimant will
indicate the special circumstances requiring the extension and the date by which
the Committee expects to render a decision and will be provided to the claimant
prior to the expiration of the initial period.


To the extent permitted by law, the decision of the Committee will be final and
binding on all parties.  No legal action for benefits under the Plan will be
brought unless and until the claimant has exhausted such claimant’s remedies
under this Section 12.01.


 
15

--------------------------------------------------------------------------------

 
 
13.
SECTION 409A

 
 
13.01.
It is intended that the Plan comply with IRC section 409A and the Treasury
Regulations promulgated thereunder, and the Plan will be interpreted,
administered and operated accordingly.  Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to a Participant,
and none of the Company, its Affiliates, the Board or the Committee shall have
any liability with respect to any failure to comply with the requirements of IRC
section 409A and the Treasury Regulations promulgated thereunder.

 
 
13.02.
The Company may accelerate the time or schedule of a distribution to a
Participant at any time the Plan fails to meet the requirements of IRC section
409A and the Treasury Regulations promulgated thereunder.  Such distribution may
not exceed the amount required to be included in income as a result of the
failure to comply with IRC section 409A and the Treasury Regulations promulgated
thereunder.


 
16

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
PERFORMANCE CRITERIA
 
Performance criteria imposed on Bonus opportunities will be derived using the
accounting principles generally accepted in the United States of America and
will be reported or appear in the Company’s filings with the Securities Exchange
Commission (including Forms 10-Q and 10-K) or the Company’s annual report to
shareholders and will be derived from one or more (or any combination of one or
more) of the following:
 
 
(a)
Income (loss) per common share from continuing operations;

 
 
(b)
Income (loss) per common share;

 
 
(c)
Operating profit (loss), operating income (loss), or income (loss) from
operations (as the case may be);

 
 
(d)
Income (loss) from continuing operations before unusual or infrequent items;

 
 
(e)
Income (loss) from continuing operations;

 
 
(f)
Income (loss) from continuing operations before income taxes;

 
 
(g)
Income (loss) from continuing operations before extraordinary item and/or
cumulative effect of a change in accounting principle (as the case may be);

 
 
(h)
Income (loss) before extraordinary item and/or cumulative effect of a change in
accounting principle (as the case may be);

 
 
(i)
Net income (loss);

 
 
(j)
Income (loss) before other comprehensive income (loss);

 
 
(k)
Comprehensive income (loss);

 
 
(I)
Income (loss) before interest and income taxes (sometimes referred to as
“EBIT”);

 
 
(m)
Income (loss) before interest, income taxes, depreciation and amortization
(sometimes referred to as “EBITDA”);

 
 
(n)
Any other objective and specific income (loss) category or non-GAAP financial
measure that appears as a line item in the Company’s periodic filings with the
Securities and Exchange Commission or the annual report to shareholders;

 
 
(o)
Any of items (c) through (n) on a weighted average common shares outstanding
basis;


 
17

--------------------------------------------------------------------------------

 
 
 
(p)
Any of items (a) through (n) on a diluted basis as defined in the Financial
Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards
(“SFAS”) No. 128 including authoritative interpretations or amendments thereof
which may be issued from time to time as long as such interpretations or
amendments are utilized on the consolidated statements of operations or
statement of operations, as applicable, or in the notes to the consolidated
financial statements;

 
 
(q)
Common share price;

 
 
(r)
Total shareholder return expressed on a dollar or percentage basis as is
customarily disclosed in the proxy statement accompanying the notice of annual
meetings of shareholders;

 
 
(s)
Percentage increase in comparable store sales;

 
 
(t)
Gross profit (loss) or gross margin (loss) (as the case may be);

 
 
(u)
Economic value added;

 
 
(v)
Any of items (a) through (u) with respect to any subsidiary, Affiliate, business
unit, business group, business venture or legal entity, including any
combination thereof, or controlled directly or indirectly by the Company whether
or not such information is included in the Company’s annual report to
shareholders, proxy statement or notice of annual meeting of shareholders;

 
 
(w)
Any of items (a) through (u) above may be determined before or after a minority
interest’s share as designated by the Committee;

 
 
(x)
Any of items (a) through (u) above with respect to the period of service to
which the performance goal relates whether or not such information is included
in the Company’s periodic filings, annual report to shareholders, proxy
statement or notice of annual meetings of shareholders;

 
 
(y)
Total shareholder return ranking position meaning the relative placement of the
Company’s total shareholder return [as determined in (r) above] compared to
those publicly held companies in the Company’s peer group as established by the
Committee prior to the beginning of a vesting period or such later date as
permitted under the Code.  The peer group shall be comprised of not less than
eight and not more than sixteen companies, including the Company; or

 
 
(z)
With respect to items (a), (b), (o) and (p) above, other terminology may be used
for “income (loss) per common share” (such as “Basic EPS,” “earnings per common
share,” “diluted EPS,” or “earnings per common share-assuming dilution”) as
contemplated by SFAS No. 128, as amended, revised or superseded.


 
18

--------------------------------------------------------------------------------

 

The Committee in its sole discretion, in setting the performance objectives in
the time prescribed in Section 5, may provide for the making of equitable
adjustments (including the income tax effects attributable thereto), singularly
or in combination, to the performance criteria in A above of this Appendix in
recognition of unusual or non-recurring events, transactions and accruals for
the effect of the following qualifying objective items:
 
 
(aa)
Asset impairments as described in SFAS No. 144, as amended, revised or
superseded;

 
 
(bb)
Costs associated with exit or disposal activities as described by SFAS No. 146,
as amended, revised or superseded;

 
 
(cc)
Amortization costs associated with the acquisition of goodwill or other
intangible assets, as described by SFAS No. 142, as amended, revised or
superseded;

 
 
(dd)
Merger integration costs;

 
 
(ee)
Merger transaction costs;

 
 
(ff)
Any profit or loss attributable to the business operations of a reportable
segment as described by SFAS No. 131 as amended, revised or superseded;

 
 
(gg)
Any profit or loss attributable to a reportable segment as described by SFAS No.
131, as amended, revised or superseded or an entity or entities acquired during
the period of service to which the performance goal relates;

 
 
(hh)
Any specified Tax settlement(s) (or combination thereof) with a Tax authority;

 
 
(ii)
The relevant Tax effect of new Tax legislation enacted after the beginning of
the Performance Period or other changes in Tax law;

 
 
(jj)
Any extraordinary item, event or transaction as described in Accounting
Principles Board Opinion (“APB”) No. 30, as amended, revised or superseded;

 
 
(kk)
Any unusual in nature, or infrequent in occurrence items, events or transactions
(that are not “extraordinary” items) as described in APB No. 30, as amended,
revised or superseded;

 
 
(ll)
Any other non-recurring items or other non-GAAP financial measures (not
otherwise listed);

 
 
(mm)
Any change in accounting as described in APB No. 20, as amended, revised or
superseded;

 
 
(nn)
Unrealized gains or losses on investments in debt and equity securities as
described in SFAS No. 115, as amended, revised or superseded;


 
19

--------------------------------------------------------------------------------

 
 
 
(oo)
Any gain or loss recognized as a result of derivative instrument transactions or
other hedging activities as described in SFAS No. 133, as amended, revised or
superseded;

 
 
(pp)
Shares-based compensation charges as described in SFAS No. 123, as amended,
revised or superseded;

 
 
(qq)
Any gain or loss as reported as a component of other comprehensive income as
described in SFAS No. 130, as amended, revised or superseded;

 
 
(rr)
Any gain or loss as a result of a direct or indirect guarantee, as described in
FASB Interpretations (“FIN”) No. 45, as amended, revised or superseded;

 
 
(ss)
Any gain or loss as the result of the consolidation of a variable interest
entity as described in FIN No. 46, as amended, revised or superseded;

 
 
(tt)
Any gain or loss as a result of litigation, judgments or lawsuit settlement
(including class action lawsuits); or

 
 
(uu)
Any charges associated with the early retirement of debt obligations.

 

20

--------------------------------------------------------------------------------